 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShenango Steel Buildings, Inc. and InternationalAssociation of Bridge, Structural and OrnamentalIron Workers, Shopmen's Local Union No. 527,AFL-CIO. Case 6-CA-9094August 24, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 30, 1977, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsto the Administrative Law Judge's Decision and theGeneral Counsel filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge except as herein modified.The Administrative Law Judge found that Respon-dent technically violated Section 8(a)(l) and (5) inbypassing the Union to ascertain employees' desiresfor a 10-hour-a-day 4-day workweek. The Adminis-trative Law Judge noted that Respondent subse-quently submitted its proposal to the Union andwithdrew such proposal after the Union respondedthat any hours beyond a regular 8-hour day had tobe paid as overtime. Moreover, the AdministrativeLaw Judge noted that Respondent's activities weredesigned to help employees because of the gasshortage rather than to disparage the Union's status.Accordingly, the Administrative Law Judge found itunnecessary, in these circumstances, to issue anyremedial relief for this violation inasmuch as he hadrecommended a general bargaining order. TheGeneral Counsel excepted to the Administrative LawJudge's failure to issue a cease-and-desist order andnotice for the violation that he found. We find meritin the General Counsel's exceptions.The Administrative Law Judge's general bargain-ing order does not contain a cease-and-desistprovision which bars future unlawful direct dealing' The Administrative Law Judge assumed that there was clear objectiveevidence of a lack of union majonty status by March 15, 1976. We find itunnecessary to pass on the validity of that assumption as we agree with theAdministrative Law Judge that "any loss of majonty by that time (was I...meaningless in view of the earlier refusal to bargain. The AdministrativeLaw Judge also found that Respondent did not violate Sec. 8(aX5) byunilaterally assigning unit work to a nonunit employee. In the absence ofexceptions thereto, we adopt, pro forma, the Administrative Law Judge'sfinding.231 NLRB No. 94with employees. We cannot be sure that Respon-dent's direct dealing with employees will not againoccur. Therefore, in order to assure employees thatRespondent will not again bypass their collective-bargaining representative, we shall direct Respon-dent to cease and desist therefrom.2The Administrative Law Judge's general bargain-ing order also contains no notice which informsemployees that Respondent will not engage in futureunlawful direct dealing. In effectuating the policies ofthe Act, the Board requires a respondent to post anotice to inform its employees of their statutoryrights.3Here, Respondent has interfered with theright of its employees to engage in collectivebargaining through their statutory representative. Inthese circumstances, we perceive no reason fordeparting from our customary practice of requiringthe posting of a notice to inform employees thatRespondent cannot interfere with that statutoryright.4 Thus, we find that, by bypassing the Unionand dealing with employees in the unit foundappropriate, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and(5) of the Act. Accordingly, we shall issue anappropriate remedial order and notice for theviolation found.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Shenango Steel Buildings, Inc., West Middlesex,Pennsylvania, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Bypassing the Union and dealing directly withemployees as to wages, hours, and other terms andconditions of employment covering employees in theunit found appropriate herein.(b) Refusing to recognize and bargain collectivelywith International Association of Bridge, Structuraland Ornamental Iron Workers, Shopmen's LocalUnion No. 527, AFL-CIO, as to wages, hours, andother terms and conditions of employment coveringemployees in the unit found appropriate herein.(c) Assisting its employees to file decertificationpetitions or to withdraw their dues-checkoff authori-zations.2 Luxuray of New York Division of Beaunit Corporation, 185 NLRB 100(1970).3 Schuykill Metals Corporation, 218 NLRB 317 (1975); Local Union 99,International Brotherhood of Electrical Workers, AFL-CIO (CrawfordElectric Construction Co.), 214 NLRB 723, fn. 2 (1974).4 Jeffco Manufacturing Co., a Division of Ball Corporation, 211 NLRB 787(1974), reversed on other grounds 512 F.2d 1248 (C.A. 4, 1975).586 SHENANGO STEEL BUILDINGS(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Upon request, recognize and bargain collective-ly with International Association of Bridge, Structur-al and Ornamental Iron Workers, Shopmen's LocalUnion No. 527, AFL-CIO, as the exclusive bargain-ing representative of the employees in the unit foundappropriate herein, and, if an agreement is reached,embody such agreement in a signed contract.(b) Post at its plant in West Middlesex, Pennsyl-vania, copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided bythe Regional Director for Region 6, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Orderwhat steps Respondent has taken to comply here-with., In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational L abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT bypass International Associationof Bridge, Structural and Ornamental Iron Work-ers, Shopmen's Local Union No. 527, AFL-CIO,and deal directly with our employees in deroga-tion of their exclusive bargaining representative.WE WILL NOT refuse to bargain collectively withInternational Association of Bridge, Structuraland Ornamental Iron Workers, Shopmen's LocalUnion No. 527, AFL-CIO, as the exclusivebargaining representative of our employees in anappropriate unit regarding wages, hours, andother terms and conditions of employment.WE WILL NOT assist our employees to filedecertification petitions or to withdraw theirdues-checkoff authorizations.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the appropriate unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,excluding office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act.SHENANGO STEELBUILDINGS, INC.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Mercer, Pennsylvania, on October 21, 1976,based on charges filed March 8, 1976, amended on June 2,1976, and a complaint issued June 30, 1976, alleging thatRespondent violated Section 8(aX)(1) and (5) of the NationalLabor Relations Act, as amended. The General Counseland the Respondent have filed briefs.Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDShenango Steel Buildings, Inc., is a Pennsylvaniacorporation engaged in the manufacture and wholesaledistribution of prefabricated steel buildings at WestMiddlesex, Pennsylvania. During the year precedingissuance of the instant complaint, Respondent bothreceived and shipped goods and materials valued in excessof $50,000 from and to points outside the Commonwealthof Pennsylvania. I find, as Respondent admits, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The Union is a labororganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Union was certified as the exclusive bargainingrepresentative of Respondent's production and mainte-nance employees in 1970, and in 1973 it executed its secondcollective-bargaining agreement with Respondent, to ex-pire April 30, 1976. On November 7, 1975, JamesCampbell, Respondent's general manager and vice presi-587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent and the son of its president, William Campbell, metwith the employees to discuss the possibility of putting intoeffect a 10-hour 4-day work schedule, telling them that, ifthey were in favor of it, he would then present the proposalto the Union.' The employees were in favor of the plan,Campbell did present it to the Union, and the Union wroteback that any hours beyond 8 each day had to be paid foras overtime. Campbell posted his letter and the Union'sresponse on the plant bulletin board, and nothing morewas said or done about the proposal.On January 31, 1976, the Union wrote Respondent,stating:This letter will serve as official notification of thedesire of Shopmen's Local Union No. 527 of theInternational Association of Bridge, Structural andOrnamental Iron Workers to terminate at the end ofthe current contract year, its existing collective bargain-ing agreement with your Company.We desire that our representatives meet with yourrepresentatives for the purpose of negotiating a newcollective bargaining agreement to become effective asof the expiration of the current agreement, and we willtherefore appreciate your advising us as far in advanceas possible as to the date it will be convenient for yourrepresentatives to meet with our representatives for thepurpose of starting such negotiations.Respondent replied, by letter of February 12, 1976, thatit had decided "not to renew its present contract" with theUnion. On February 18 and again on March I the Unionwrote letters to Respondent requesting that it meet andbargain with the Union, and requesting dates upon whichto begin bargaining negotiations. Respondent did not replyto those letters. On April 30, the day the contract expired,Union Business Agent James Puglin was at the plant and,he testified, "they actually had me call an attorney, and theattorney said no, he told them not to negotiate with me.2About March 1, employee Ed Winters mentioned toJames Campbell that he had talked to several employeesabout having a vote to see if they wanted the Union, andCampbell responded that Winters should notify the NLRBin Pittsburgh. Winters called the Board office at Pittsburghand, he testified, was informed by a Board agent that apetition might be untimely because it would be less than 60days before the contract's expiration date.3The next day Winters again spoke with Campbell, andCampbell called Attorney Bodoh asking him for NLRBpetition forms. On or about March 4, Campbell gaveWinters the forms provided by Bodoh. During the next fewdays, several employees signed the petition form in blank.Campbell testified credibly that the idea stemmed from a ShenangoValley Chamber of Commerce meeting where the gas shortage wasdiscussed, including the possibility of a shutdown of plants in the area for Iday a week to conserve energy.2 The "they" apparently refers to William and James Campbell; theattorney is apparently Respondent's counsel William T. Bodoh.3 Because of Winters' recollection of the Board agent telling him thepetition might be untimely, which would have been the case after March 1, Icredit his testimony as to the date of his conversation with James Campbell,who placed the date as about February 17. I found Campbell to be acredible witness, but believe he must have been mistaken as to this date.I According to Campbell, Bodoh told him he was "treading on prettyAbout March 7, Winters asked Campbell for help with the"legal wording" on the form. Campbell again calledAttorney Bodoh, who told Campbell how the form shouldbe prepared.4The form was then typed by Campbell's secretary, whothen put it into an envelope and sent it to the NLRB.Winters was then informed by an NLRB agent that anamended petition would have to be filed, and he soinformed Campbell. Campbell told Winters that if he"needed any help from the attorney, like if I needed anywording or anything like that, I could contact theattorney," and Campbell called Bodoh at that time,"jotting down" what Bodoh told him, then calling in hissecretary to type the amended petition, in Campbell'spresence.Toward the end of April, employee Nicoloff asked JamesCampbell whether his dues would continue to be deductedafter the contract's expiration.5Campbell then called anemployee meeting for the purpose of discussing how theemployees could revoke their checkoff authorizations,distributing a copy of his authorization to each employee.He prepared language for the employees to use if theywished to revoke them, and five or six of them copied thelanguage, one or two in Campbell's presence. Campbellforwarded these revocations to the Union, having informedthe employees at the meeting that he would do so.B. DiscussionThe principal issue in this case is Respondent's allegedrefusal to bargain with the Union on and after January 31,1976. The uncontradicted facts establish a clear violationof the Act in that respect, wholly apart from the subsidiaryquestions of whether Respondent unlawfully assistedemployees in filing a decertification petition or in revokingtheir dues checkoff authorizations, both alleged as inde-pendent violations of Section 8(a)( ) of the Act.Thus, Campbell met the Union's initial request (theJanuary 31 letter) by stating that it decided "not to renew"the present contract, and made no reply to the Union's twofollowup letters of February 18 and March 1. JamesCampbell explained that, although he read the entireJanuary 31 letter, he in effect focused on the word"termination" in the first paragraph of that letter, andprepared the response dated February 12, which he sent tohis father in Florida.6I credit Campbell, and believe hisshallow water," with respect to his (Campbell's) role in helping with thefiling of the petition.I Campbell testified that "possibly" Winters was with Nicoloff at thetime. In view of his uncertainty, and because neither Nicoloff nor Winters,both witnesses in the case (Nicoloff for Respondent), so testified, I concludethat only Nicoloff made such a request of Campbell.6 In 1973, as the contract then in effect was approaching expiration, theUnion sent the Company a virtually identical letter to the one it sentJanuary 31, 1976. William Campbell's reply at that time was that he wouldbe in a position to discuss the matter dunng a particular week. JamesCampbell conceded that he read the 1973 exchange before composing theFebruary 12, 1976, letter.588 SHENANGO STEEL BUILDINGSexplanation for responding to the Union as he did, and fornot responding thereafter.7That explanation, however,constitutes virtually an admission of a violation of the Act,for it establishes that Respondent not only had noobjective evidence, at least prior to March 15,8 of any lossof majority by the Union, but also that, in failing torespond to the Union's February 18 and March I letters, aswell as in replying to the Union's January 31 letter with anexpressed desire "not to renew" the contract, JamesCampbell was not even relying on any possible loss ofmajority or facts that may have existed that might havesuggested such a loss. The law is clear that a refusal tobargain with an incumbent union is violative of Section8(a)(5) unless based upon objective evidence to support agood-faith belief that the union has lost its majority. Such adefense is neither advanced nor present on the facts here.Respondent argues in its brief that, even if a violation ofSection 8(a)(5) occurred,9it "continued only until March15, 1976, at the latest." This contention is predicated on the"decertification petition" filed at that time. It cannotprevail, however, because, as already indicated, the refusalto bargain itself serves to vitiate any subsequent loss ofmajority, and also because by March 15 no decertificationpetition could be filed, as the parties were already in theinsulated period where no question concerning representa-tion could be raised. Telautograph Corporation, 199 NLRB892 (1972).'0 1 conclude, accordingly, that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing tobargain with the Union on and after February 12, 1976.In view of the above finding, and the resultant order,which I shall recommend, that Respondent bargain in goodfaith with the Union, the two alleged independent refusalsto bargain are of no great significance, and would addnothing, if found, to the broad bargaining order. As to oneof them, I have not as yet set forth any facts. It concernsRespondent's alleged unilateral alteration of a contractual-ly specified work assignment by assigning nonunit employ-ee Van Dougherty to perform unit work. I doubt whether aviolation did occur for, without going into the facts at all,the statement of the alleged violation itself seems toindicate at most a breach of contract.tI Furthermore, whatviolation there may have been occurred long before theevents herein.As to the asserted bypassing of the Union in connectionwith Respondent's assertaining employees' desires for a 10-hour-a-day 4-day workweek, I believe that there probablywas a technical violation of the Act- for it is a union's jobto ascertain employee opinion prior to any bargaining, notan employer's. But Respondent did go to the Union, after7 That he sent the letters of February 18 and March I to his father inFlorida. and that his father told him not to worry about things that he wouldbe back before the end of March, and the Company had never startednegotiations before that time.I For purposes of this portion of the case, it may be assumed that byMarch 15 there was, as Respondent puts it. "clear objective evidence of alack of majority status," but the violation had already occurred. Any loss ofmajority by that time is necessarily meaningless in view of the earlier refusalto bargain.' Suggesting an "earliest'" possible date of a failure to bargain onFebruary 12. rather than January 31. In terms of the outcome here, that is.the Finding of a violation and the order based thereon, the choice ofFebruary 12 rather than January 31 is of no consequence.a0 I conclude below that Respondent unlawfully assisted in the filing ofchecking its employees' desires, and did not put theproposed new schedule into effect when the Unioncountered that it would not agree unless the Company paidpremium pay for the 9th and 10th hours each day.Furthermore, the suggestion was to help the employees,and stemmed from the gas shortage of that period, andthere is no indication that Respondent, in checking withthe employees first, had any ulterior motive, any intent todisparage the Union.i2As I said earlier, Respondent didcommit a technical violation in this respect but I see nopoint, in the circumstances, in making any specific findingof a violation. It suffices that a general bargaining orderwill issue.The final issues herein concern the alleged unlawfulassistance given by Respondent to employees in connec-tion with the decertification petition and revoking dues-checkoff authorizations. It is true, as Respondent contends,that an employer can lawfully respond to employees'questions about such matters as decertification petitionsand the withdrawal of checkoff authorizations, providedthere is no coercion of the employees of any sort.Respondent here, however, as the admitted facts reportedabove demonstrate, provided much more assistance to theemployees that merely responding to questions from them.Attorney Bodoh told James Campbell that he was"treading on pretty shallow water" in connection with hisactivities relating to the decertification petition. In fact, thewater was much too shallow to bear the weight ofCampbell's assistance, both as to the decertificationpetition and the withdrawals of the checkoff authoriza-tions. See, for example, Dayton Blueprint Company, Inc.,193 NLRB 1100 (1971), Reilly Tar & Chemical Corporation,151 NLRB 1503, 1508 (1965). I1 conclude, accordingly, thatRespondent violated Section 8(a)(1) by its assistance to theemployees in filing a decertification petition and inwithdrawing their dues-checkoff authorizations.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1. All production and maintenance employees em-ployed by Respondent at its West Middlesex, Pennsylvan-ia, facility, excluding all office clerical employees, andguards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.2. By refusing to bargain with the Union as thecollective-bargaining representative of the employees in thethat decertification petition. That, of course, would remove the petition as avalid ground for the Company refusing to bargain with the Union. even hadthe petition been otherwise timely, and even had Respondent based itsrefusal on that petition. The National Cash Register Companyr, 201 NLRB1034, 1035 (1973); Telautograph Corp., supraL1 I also incline toward Respondent's contention that any violation of theAct in this respect was de minimis in nature. Also, the assignments toDougherty were openly done, and are not shown to have caused anydiminution of work to unit employees.12 The posting by Respondent on the bulletin board of its letter to theUnion and the Union's response is suggested by the General Counsel asbeing designed to discredit the Union. I accept Respondent's explanationthat it was to let employees know the outcome.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing unit, Respondent has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (5) of the Act.3. By assisting the employees in the filing of adecertification petition and in withdrawing dues-checkoffauthorizations, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.[Recommended Order omitted from publication.]590